Per Curiam.

Relator had an adequate remedy in the regular course of the law by appeal to the Common Pleas Court from the decision of the commission under the provisions of Chapter 2506, Revised Code. Mandamus may not be used as a substitute for appeal. State, ex rel. Fagain, v. Stork, Dir., 174 Ohio St., 330.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taet, C. J., Zimmerman, Hover, O’Neill, Griffith, Herbert and Gibson, JJ., concur.
Hover, J., of the First Appellate District, sitting by designation in the place and stead of Matthias, J.